Citation Nr: 1635548	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-02 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for a left arm disability.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a left-sided neurological disorder.

9.  Entitlement to service connection for a right leg disability.

10.  Entitlement to service connection for a right arm disability.

11.  Entitlement to service connection for a back disability.

12.  Entitlement to service connection for a neck disability.

13.  Entitlement to service connection for numbness of the bilateral fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2015, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.  

In January 2014, the Veteran requested a video conference hearing at the RO.  However, in February 2015, he withdrew his request for a hearing.  Accordingly, the Board may proceed.  See 38 C.F.R. § 20.702(c) (2015).

The issues of entitlement to service connection for a left foot disability, a left ankle disability, a left knee disability, a left hip disability, a left arm disability, a left shoulder disability, a left-sided neurological disorder, a right leg disability, a right arm disability, a back disability, a neck disability, and numbness of the bilateral fingers, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran does not have hearing loss that was caused or aggravated by service. 


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has hearing loss that is related to his service.  He argues that his hearing loss is due to exposure to loud noise, to include noise from weapons fire during his duties as a rifleman with an infantry unit.  

In December 2011, the Veteran filed his claim for service connection.  In January 2013, the RO denied the claim.  The Veteran has appealed. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

"Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2015). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Veteran's discharge (DD Form 214) shows that his primary specialty title was rifleman.  

It appears that the Veteran's file has been rebuilt as of September 2011, as the original file was lost.  The Veteran's service personnel records consist solely of an entrance examination report, dated in March 1975, which shows that he did not have hearing loss in either ear, as defined for VA benefits purposes under 38 C.F.R.  § 3.385.  

In any event, it is very important for the Veteran to understand that noise exposure is conceded in service.  That is not the question. 

As for the post-service medical evidence, a QTC audiometric examination report, dated in December 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examiner noted the following: the Veteran reported that he had to read lips due to difficulty hearing and understanding in many listening situations.  

On examination, he did not have hearing loss in either ear, as defined for VA benefits purposes under 38 C.F.R. § 3.385.  The examiner stated that there was no diagnosis because there was no pathology to render a diagnosis, and that the Veteran does not have hearing loss in accordance with VA standards.  

The Board finds that the claim must be denied.  The Veteran is not shown to have had, at any time during service, or thereafter, "hearing loss" in either ear as defined for VA purposes at 38 C.F.R. § 3.385.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board further points out that there is no competent medical opinion of record that links current hearing loss to the Veteran's service.  Accordingly, service connection for hearing loss is denied.

Simply stated, while the Veteran was exposed to loud noise during service, and the Veteran may have some very limited hearing issues at this time, and his hearing may not be as good as it once was, testing has indicated it is within a range VA calls "normal" and, therefore, not a disability for VA purposes. 

With regard to the appellant's own contentions, a layperson is normally be presumed competent to report certain types of symptoms, to include hearing loss. See e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of hearing loss, or to state whether it was caused by service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir. 2012).  The Board has discussed the Veteran's service treatment records, and the post-service medical evidence, and audiometric test results have been obtained that weigh against the claim.  This lay evidence therefore lacks sufficient probative value to warrant a grant of the claim.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has hearing loss that was incurred in, or is otherwise related to his military service. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b) (West 2014 & Supp. 2015).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.


Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records that are available have been obtained.  The Veteran has been afforded an examination, and hearing loss as defined by VA regulation is not shown.      

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for hearing loss is denied.


REMAND

The Veteran asserts that service connection is warranted for a left foot disability, a left ankle disability, a left knee disability, a left hip disability, a left arm disability, a left shoulder disability, a left-sided neurological disorder, a right leg disability, a right arm disability, a back disability, and a neck disability, and  numbness of the bilateral fingers.  During his hearing, held in April 2015, he testified that he incurred injuries to all of the claimed areas as a result of strenuous training as a Marine infantryman, to include injuries incurred during martial arts training, running, carrying heavy packs, and rappelling.  He reported that he was hospitalized on several occasions.  

In one case, he reported that he was hospitalized in March 1976 he got into a fight with three men and being briefly knocked unconscious, and sustaining a severe injury to his back.  He further testified that in1978 he was hospitalized at a base hospital in Bridgeport, California after being knocked unconscious during training.  

Apart from his entrance examination report, no service treatment records are associated with the claims file.  

Following service, a number of private and VA medical reports, dated between 1998 and 2014, show that the Veteran reported one or more relevant injuries during service, to include a back injury at age 19.  

The Veteran has reported that he was hospitalized for treatment at the base hospital in Bridgeport, California, in 1978.  He has also reported being hospitalized on other occasions.  No such hospital records are currently associated with the claims file.  

Service treatment records may not always include inpatient treatment records (clinicals).  VA Adjudication Procedure Manual M21-1MR, III.iii.2.B.4.c.

Other than hospitalization in 1978 at Bridgeport, the Veteran's testimony is unclear as to the dates and locations of his hospitalizations.  On remand, he should be requested to specify the dates and locations of all hospitalizations, followed by an attempt to obtain all identified hospital treatment.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009) ("VA is statutorily required to obtain all of a veteran's relevant service medical records, not simply those which it can most conveniently locate"); Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12- 95, 60 Fed. Reg. 43,186  (1995).

The statutory duty to assist a claimant includes providing examinations when warranted, with the conduct of a thorough and contemporaneous medical examination, including a medical opinion, which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has reported sustaining multiple injuries during service, with ongoing symptomatology.  Under the circumstances, the Board has determined that a remand for examinations and etiological opinions is warranted.

The appellant is hereby notified that it is the appellant's responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the dates, locations, and any other pertinent details for all relevant inservice hospitalization.  

2.  Following the completion of the development in the first paragraph of this remand, make as many requests as necessary to all appropriate sources for all identified in-service hospitalization records regarding the Veteran, to include at the base hospital in Bridgeport, California in 1978.  As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), efforts to locate these records should continue until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  

Thereafter, a formal written unavailability memorandum must be added to the claims file, and the appellant must be so notified, and provided with an opportunity to respond.

3.  Following the completion of the development in the first and second paragraphs of this remand, arrange for the Veteran to undergo VA examination(s) to determine the nature and etiology of any left foot disability, left ankle disability, left knee disability, left hip disability, arm disability (of either arm), left shoulder disability, left-sided neurological disorder, right leg disability, back disability, neck disability, and  numbness of the fingers (of either hand), and their relationships, if any, to his military service, or any incident thereof.   

The entire claims folder must be made available to and reviewed by the examiner(s), and the examiner(s) should indicate that the Veteran's C-file has been reviewed.  The VA examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

a) The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that a left foot disability, a left ankle disability, a left knee disability, a left hip disability, an arm disability (of either arm), a left shoulder disability, a left-sided neurological disorder, a right leg disability, a back disability, a neck disability, or numbness of the fingers (of either hand), had its clinical onset during the Veteran's active duty service, or is otherwise etiologically related to his active duty service (from July 1975 to July 1979).

b) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All findings and conclusions should be supported by a rationale, and the examiner(s) should reconcile the opinion with all other evidence of record.  In providing the requested opinion, the examiner(s) must acknowledge and discuss the Veteran's lay statements regarding the onset of symptoms and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23   (2007).

4.  This is a complex remand.  After conducting any other development deemed appropriate, readjudicate the issues of entitlement to service connection for a left foot disability, a left ankle disability, a left knee disability, a left hip disability, a left arm disability, a left shoulder disability, a left-sided neurological disorder, a right leg disability, a right arm disability, a back disability, and a neck disability, and  numbness of the bilateral fingers.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC), afforded an opportunity to respond, and the record should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


